Citation Nr: 1450858	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to July 30, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to July 30, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Regional Office (RO) in Indianapolis, Indiana.

By way of history, in July 2004, an initial 10 percent evaluation was assigned, effective October 14, 2003, for the Veteran's bilateral peripheral neuropathy of the upper extremities, secondary to service-connected Type II diabetes mellitus.  

On September 8, 2007, the Veteran submitted a new claim for increase regarding bilateral peripheral neuropathy, and for service connection for hypertension, to include as secondary to Type II diabetes mellitus.  In a July 2008 decision, the RO continued the 10 percent evaluation for bilateral peripheral neuropathy of the upper extremities, but denied service connection for hypertension.  The Veteran subsequently appealed this decision to the Board.  Upon review, the Board remanded the appeal in June 2012 for a VA examination on both issues, as well as the requirement that corrective VCAA notice be sent to the Veteran regarding the evidence and evaluation criteria for a direct service connection claim.  

In February 2013, the RO granted an increased evaluation of 20 percent for bilateral peripheral neuropathy, effective July 30, 2012, but denied service connection for hypertension.  However, the correct VCAA notice was not sent to the Veteran, so the issue of service connection for hypertension must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure, and entitlement to an increased rating for service-connected diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issue of service connection for hypertension addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 30, 2012, the Veteran's service-connected bilateral peripheral neuropathy of the upper extremities is manifested by symptoms of moderate, incomplete paralysis of the median nerve.

2.  Since July 30, 2012, the Veteran's service-connected bilateral peripheral neuropathy of the upper extremities is manifested by symptoms of moderate, incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  Prior to July 30, 2012, the criteria for a rating of 30 percent, but no higher, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8614 (2014).

2.  Prior to July 30, 2012, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8614 (2014).

3.  Since July 30, 2012, the criteria for a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8516 (2014).

4.  Since July 30, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher disability rating for his service-connected bilateral peripheral neuropathy of the upper extremities, which is currently rated as 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8615, prior to July 30, 2012, and as 20 percent thereafter under DC 8614.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Diagnostic Code 8514 defines "complete" paralysis of the radial nerve in the following manner:  "drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity."  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating a peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  

The rating criteria for diseases of the peripheral nerves distinguish between the dominant (major) and non-dominant (minor) extremity; in this case the Veteran is shown to be right-handed, so the major extremity criteria will apply to the right arm.

After a full review of the record, and as discussed below, the Board concludes that a rating of 30 percent for the right upper extremity and 20 percent for the left upper extremity is warranted prior to July 30, 2012, for the Veteran's service-connected peripheral neuropathy disabilities.  

On VA examination in March 2008, the Veteran endorsed symptoms of numbness and tingling in his upper extremities.  He stated that he is not able to grip things as well as he used to because of the achiness and tingling sensation.  The neurological examination revealed a decreased sensation to pinprick, vibration, and proprioception in both of the upper extremities, which affects his fingers and distal mid-hands.  The examiner diagnosed distal sensory and motor peripheral neuropathy of the upper extremities.

In October 2009, the Veteran was afforded another VA examination to evaluate his peripheral neuropathy.  He described numbness in the bilateral hands, worst in the ring and little fingers, bilaterally.  On examination, muscle function and strength was 5/5 in all extremities.  Sensation to vibration, pain, light touch, and position was normal in each of the upper extremities.  Reflexes were 2+ bilaterally and there was no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or abnormal movements.  Additionally, no joint function was affected by the nerve disorder.  

The Veteran underwent EMG testing in conjunction with the VA examination.  The physician who performed the EMG testing noted that physical examination revealed right, more than left, median nerve sensory and motor deficits, with decreased reflexes at the biceps.  The conclusion following EMG testing was an abnormal study, with evidence of a sensory fibers neuropathy affecting all limbs and evidence of a right-sided median nerve compression at the wrist, consistent with carpal tunnel syndrome of moderate intensity.  Following review of the EMG testing, the VA examiner rendered diagnoses of peripheral neuropathy of the upper extremities and right carpal tunnel syndrome.  He commented that these conditions had no effects on the Veteran's feeding, but had mild effects on chores, shopping, and grooming; had moderate effects on exercise, bathing, dressing, and toileting; had severe effects on recreation and traveling; and prevented sports.  The VA examiner commented that the Veteran reported that he did not have the dexterity that he used to and it took him longer to complete tasks.  The Veteran added that he could not bowl or shoot a gun recreationally as a result of his upper extremity symptoms, and that he had difficulty driving long distances and using buttons, zippers, and his toothbrush.  

Despite the normal findings on VA examination, the physician who performed the October 2009 EMG testing indicated that physical examination revealed right more than left median nerve sensory and motor deficits, with decreased reflexes at the biceps.  Additionally, while the VA examiner described the effects of the Veteran's peripheral neuropathy of the upper extremities and right carpal tunnel syndrome on his usual daily activities as ranging from mild effects to preventing sports, neither the VA examiner nor the physician who performed the October 2009 EMG testing provided an opinion as to whether the Veteran's peripheral neuropathy in either extremity more nearly approximated mild, moderate, or severe incomplete paralysis of the median nerve.  However, the examiner did state that "physical reveals right more than left median nerve sensory and motor deficits," and EMG findings revealed that the "median and ulnar nerves bilaterally showed delayed latencies, small amplitudes and slowed velocity worst on the left."

On VA examination in July 2012, the examiner was asked to provide a supplemental opinion regarding the findings of the October 2009 VA examination.  The July 2012 VA examiner's opinion quoted the findings of the previous examiner regarding "right-sided median nerve compression at the wrist, consistent with carpal tunnel syndrome of moderate intensity," and followed with the more recent findings on August 1, 2012, of "moderate bilateral carpal tunnel syndrome" and "moderate C6 radiculopathy."  The findings of the July 2012 VA examiner regarding the Veteran's prior examination adequately express the symptoms of the Veteran throughout the period prior to July 30, 2012, which are more closely approximated to moderate, incomplete paralysis of the median nerve.  Accordingly, a rating of 30 percent is warranted for moderate, incomplete paralysis of the median nerve in the right upper extremity (his major/dominant arm) prior to July 30, 2012.  A rating of 20 percent is warranted for similar symptoms in the left upper extremity (his minor/non-dominant arm) prior to July 30, 2012.  The Veteran does not qualify for a higher rating under this Diagnostic Code or any other similar Code because the evidence does not show symptoms of severe, incomplete paralysis or total paralysis of the upper extremities.

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to evaluate diseases of the peripheral nerves and find that only one applies.  Specifically, the Veteran has been shown to have bilateral moderate, incomplete paralysis of the ulnar nerves since his VA examination on July 30, 2012.  Therefore, a more appropriate rating under Diagnostic Code 8516 is warranted for the Veteran's bilateral upper extremities for the period since July 30, 2012.  38 C.F.R. § 4.124a.  However, the Board notes that ultimately the rating percentages for both upper extremities remains at 30 percent for the right upper extremity and 20 percent for the left arm.

Under the appropriate rating criteria, complete paralysis of the ulnar nerve is characterized by symptoms such as a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb, and weakened flexion of the wrist, and is evaluated as 60 percent disabling for the major hand, and 50 percent disabling for the minor hand.  Severe incomplete paralysis is evaluated as 40 percent disabling for the major hand and 30 percent disabling for the minor hand.  Moderate incomplete paralysis is evaluated as 30 percent disabling for the major hand and 20 percent disabling for the minor hand.  Mild incomplete paralysis is evaluated as 10 percent disabling for each hand.  38 C.F.R. § 4.124a, Code 8516.

After a full review of the record, and as discussed below, the Board concludes that a rating of 30 percent, but no more, is warranted for the period since July 30, 2012, regarding the Veteran's service-connected peripheral neuropathy of the right upper extremity, but remains at 20 percent for peripheral neuropathy of the left upper extremity.  

On VA examination in July 2012, the Veteran endorsed symptoms of mild, intermittent pain and numbness in both upper extremities.  He also had decreased sensation to light touch in both of his hands and fingers (C6-8).  The examiner found the Veteran tested positive for Phalen's sign in both upper extremities, which led to a confirmed diagnosis of carpal tunnel syndrome.  The examiner then tested the Veteran's upper extremities to determine the severity of nerve paralysis, if any.  The Veteran's bilateral radial nerve (musculospiral nerve) and median nerve showed mild, incomplete paralysis.  His bilateral musculotaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, and lower radicular group all showed normal findings.  However, the examiner did find that the Veteran showed moderate, incomplete paralysis of both his left and right ulnar nerves.  The examiner opined, "An EMG of the upper extremities, performed on August 1, 2012, noted moderate bilateral carpal tunnel findings, along with a moderate C6 radiculopathy."  Accordingly, the Veteran's right upper extremity warrants a rating of 30 percent, due to the VA examination findings that show moderate, incomplete paralysis of the ulnar nerve.  However, the Board notes that even though the Veteran's left upper extremity showed the same findings, it remains at 20 percent under DC 8516 because it is his minor (non-dominant) arm. 

Whether referral for an extraschedular rating is warranted for the service-connected bilateral peripheral neuropathy of the upper extremities has also been considered by the Board.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected bilateral peripheral neuropathy of the upper extremities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of varying levels of paralysis; thus, all demonstrated manifestations specifically associated with his service-connected disability - to include numbness, tingling, and degree of incomplete nerve paralysis - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is sufficient to rate the Veteran's disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the evidence discussed above, the Veteran's symptoms of peripheral neuropathy in the right upper extremity (his major arm) satisfy all of the criteria of a rating of 30 percent, but no more, and remain at 20 percent for the left upper extremity (his minor arm) under DC 8614 for the period prior to July 30, 2012, and at the same percentages accordingly under DC 8516 for the period thereafter.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in June 2012.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in March 2008, October 2009 and July 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding entitlement to an increased rating for bilateral peripheral neuropathy.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2012.  The Board instructed the AOJ to readjudicate the increased rating claims on appeal after additional VA examination and opportunity for the Veteran to submit additional evidence.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions regarding the increased rating claims, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating of 30 percent, but no more, is granted for peripheral neuropathy of the right upper extremity prior to July 30, 2012.

A rating of 20 percent, but no higher, is granted for peripheral neuropathy of the left upper extremity prior to July 30, 2012.

A rating in excess of 30 percent for peripheral neuropathy of the right upper extremity since July 30, 2012, is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left upper extremity since July 30, 2012, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim of entitlement to service connection for hypertension can be properly adjudicated.  

In pertinent part, the Board instructed the AOJ to send corrective VCAA notice to the Veteran regarding the information and evidence necessary to substantiate his claim for service connection for hypertension on a direct basis.  Since that time, VA issued a new VCAA notice, but did not include the requirements for direct service connection, rather it only provided notice as to the criteria for secondary service connection.  As a result, the Board does not find substantial compliance with its previous remand instructions, and cannot continue with the decision regarding service connection for hypertension.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, this matter is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for hypertension on a direct basis.  

2.  Thereafter, the AOJ should review the record and readjudicate the service connection claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


